Norval, J.
The county court of Douglas county appointed an administrator of the estate of George Jay, deceased. Subsequently, the administrator instituted an action in the district court of said county against the Missouri Pacific Railway Company to recover damages on account of the death of his intestate. Thereupon the-railway company petitioned the county court to revoke plaintiff’s appointment as administrator, which application was denied, and on appeal- to the district court the letters of administration were revoked. The estate has prosecuted an appeal to this court. In Missouri P. R. Co. v. Bradley, 51 Neb. 596, it was decided that one sued by an administrator is not entitled to petition the county court to revoke the letters of administration. Upon that authority the judgment of the district court is reversed and the proceedings dismissed.
Reversed and dismissed.